DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot dues to new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US 20150130493) in view of Kim et al. (US 20070126453).
Regarding claim 1, Kogure teach a test carrier that that accommodates a device under test (DUT), the test carrier comprising: 
a carrier body that holds the DUT; (Note Fig. 3, DUT is 90) and 
a lid member that covers the DUT and is attached to the carrier body, (Note 84,Fig. 3) wherein the test carrier accommodating the DUT is carried to a testing apparatus, (Note par. 40, 
the carrier the carrier body has contactors provided to correspond to terminals of the DUT, (Note Fig. 2 below) external terminals electrically connected to the contactors (Note 834 Fig. 2), and 
Kog
    PNG
    media_image1.png
    561
    640
    media_image1.png
    Greyscale

Kogure does not teach a first through-hole through which the DUT is positioned with respect to the carrier body, and 

Kim et al. teach a first through-hole through which the DUT is positioned with respect to the carrier body, (Note par. 22, An opening in socket 103 may be aligned with openings of first substrate 101 and second substrate 102. Light may be projected onto semiconductor device 104 through aligned openings of first substrate 101 and second substrate 102.) and 
the first through-hole faces the DUT and penetrates the carrier body such that a part of the DUT is visible from an outside through the first through-hole. (Note par. 22 , An opening in socket 103 may be aligned with openings of first substrate 101 and second substrate 102. Light may be projected onto semiconductor device 104 through aligned openings of first substrate 101 and second substrate 102.)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Kogure to include the teaching of Kim et al. because it would allow a semiconductor image sensor to be tested.
Regarding claim 2, Kogure teach wherein a pitch of the external terminals is wider than a pitch of the contactors. (Note Fig. 2)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US 20150130493) in view of Kim et al. (US 20070126453) in view of Suzuki  et al. (US 6821131).
Kogure teach the instant invention except:
Regarding claim 3, Kogure does not teach wherein the contactors include pogo pins that press the terminals of the DUT, and the DUT is pinched between the pogo pins and the lid member by pressing forces of the pogo pins.
Suzuki et al. teach wherein the contactors include pogo pins (Note 40, Fig. 3D and Fig.2) that press the terminals of the DUT, and the DUT (1, Fig. 2) is pinched between the pogo pins (40, Fig. 2) and the lid member (30, Fig. 2) by pressing forces of the pogo pins.

Regarding claim 4, Kogure does not teach wherein the carrier body includes a holding plate that holds the contactors, and an interposer that the holding plate is laid on, and the interposer includes the external terminals, internal terminals provided to face the contactors, and a wiring pattern that connects the internal terminals and the external terminals to each other. 
Suzuki et al. teach wherein the carrier body includes a holding plate that holds the contactors (Note insulation base 50, Fig. 8B), and an interposer (70  pitch conversion substrate , Fig. 1 A) that the holding plate is laid on, and the interposer includes the external terminals,(Note Fig. 1A below) internal terminals provided to face the contactors (40, Fig. 1A), 

    PNG
    media_image2.png
    497
    738
    media_image2.png
    Greyscale
and a wiring pattern that connects the internal terminals and the external terminals to each other.(Note pitch substrate 70, Fig. 1A, implicit to pitch conversion)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Kogure to include the teaching of Suzuki et al. because it would provide contact pins designed for being vertically displaceable and suiting the fine pitch arrangement. (Note column 2, lines 22-24)

Regarding claim 5, Kogure does not teach wherein the test carrier includes a latch mechanism that detachably attaches the lid member to the carrier body.
Suzuki et al. teach wherein the test carrier includes a latch mechanism that detachably attaches the lid member to the carrier body. (Note 23, Fig. 2)
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US 20150130493) in view of Kim et al. (US 20070126453) in view of Kawanishi et al. (US 20010010462).
Kogure teach the instant invention except:
Regarding claim 6, Kogure does not teach wherein the test carrier includes an identifier for identifying the test carrier.
Kawanishi et al. teach wherein the test carrier includes an identifier for identifying the test carrier. (Note claim 1)
Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Kogure to include the teaching of Kawanishi et al. because it would allow the identification information to be read while the carrier 1 is being transferred. (Note Kawanishi et al. par; 55) 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US 20150130493) in view of Kim et al. (US 20070126453) in view of Kawanishi et al. (US 20010010462) in view of Bonis (US 3963315).
Kogure teach the instant invention except:
Regarding claim 7, Kogure does not teach wherein the lid member has a second through-hole through which the DUT is sucked and the second through-hole penetrates the lid member and faces the DUT.

Therefore it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Kogure to include the teaching of  Bonis because it would allow the chip to be held on the glass cover 6 by a vacuum probe through the hole in the cover, while the carrier base 2 and circuit board 4 are removed. (Note column 4, lines 22-25)
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858